Citation Nr: 1219446	
Decision Date: 06/04/12    Archive Date: 06/13/12

DOCKET NO.  09-09 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 for kidney failure.

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for aortic valve replacement.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel




INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from January 1967 to September 1968.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas which denied entitlement to compensation under 
38 U.S.C.A. § 1151 for kidney failure and for aortic valve replacement. 

The Veteran was scheduled for a March 2011 a hearing at the RO before a member of the Board (Travel Board hearing).  The record indicates that the Veteran did not attend the scheduled hearing.  The Veteran did not present any reasons for his failure to appear at the March 2011 Travel Board hearing; therefore, the hearing request has been withdrawn.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  


REMAND

Under 38 U.S.C.A. § 1151, compensation shall be awarded for a qualifying additional disability of a veteran in the same manner as if such additional disability were service connected.  For purposes of this section, a disability is a qualifying additional disability if the disability was not the result of the veteran's willful misconduct and the disability was caused by hospital care, medical or surgical treatment, or examination furnished the veteran under any law administered by the Secretary, either by a Department employee or in a Department facility as defined in section 1701(3)(A) of this title, and the proximate cause of the disability or death was: (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or (B) an event not reasonably foreseeable. 

To determine whether a veteran has an additional disability, VA compares the veteran's condition immediately before the beginning of the hospital care, medical or surgical treatment, examination, training and rehabilitation services, or compensated work therapy (CWT) program upon which the claim is based to the veteran's condition after such care, treatment, examination, services, or program has stopped.  VA considers each involved body part or system separately.  38 C.F.R. § 3.361(b).

To establish causation of the additional disability, the evidence must show that the hospital care, medical or surgical treatment, or examination resulted in the veteran's additional disability or death.  Merely showing that a veteran received care, treatment, or examination and that the veteran has an additional disability or died does not establish cause.  38 C.F.R. § 3.361(c)(1).   VA Hospital care, medical or surgical treatment, or examination cannot cause the continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c)(2).  Additional disability or death caused by a veteran's failure to follow properly given medical instructions is not caused by hospital care, medical or surgical treatment, or examination.  38 C.F.R. § 3.361(c)(3).  
 
The proximate cause of disability or death is the action or event that directly caused the disability or death, as distinguished from a remote contributing cause.  38 C.F.R. § 3.361(d).  To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability, it must be shown that the hospital care, medical or surgical treatment, or examination actually caused the veteran's additional disability; and 
(i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care, medical or surgical treatment, or examination without the veteran's or, in appropriate cases, the veteran's representative's informed consent.  38 C.F.R. § 3.361(d)(1)(i-ii).

Whether the proximate cause of a veteran's additional disability was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2) (2011).

The Veterans Claims Assistance Act of 2000 (VCAA) requires that VA make reasonable efforts to obtain relevant records that the claimant has adequately identified and authorized VA to obtain.  38 U.S.C.A. § 5103A (West 2002).  

Kidney Failure

The Veteran contends that he had the onset of kidney failure in March 2005 due to ibuprofen prescribed following dental surgery at the VA Medical Center in Pittsburgh, Pennsylvania.  He requested that his VA dental records be reviewed.  

VA treatment records show that on March 19, 2005, the Veteran was hospitalized at VA for acute renal failure on chronic kidney disease.  The Veteran's history was significant for ibuprofen use since discharge after a dental procedure, and the treatment report noted that the etiology of acute renal failure was probably non-steroidal anti-inflammatory drug (NSAID)-induced worsening of renal profusion, already reduced by pre-renal azotemia from liver failure.  Treatment reports from the March 2005 oral surgery procedure by VA are not of record.   

The RO/AMC should obtain all outstanding VA dental treatment records from the VA medical center in Pittsburgh, Pennsylvania, dated from January 2005 to March 2005, and associate them with the record.  See 38 U.S.C.A. § 5103A(b) (West 2002); 38 C.F.R. § 3.159(c)(2)(2011); see also Bell v. Derwinski, 2 Vet. App. 611 (1992); VAOPGCPREC 12-95, ("failure to consider records which were in VA's possession at the time of the decision, although not actually in the record before the AOJ, may constitute clear and unmistakable error").

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2011).  The Board finds that a VA medical opinion is necessary to assist in determining whether  the Veteran sustained additional disability of kidney failure as a result of taking ibuprofen, either directly or through aggravation, and whether VA was at fault in prescribing ibuprofen following dental surgery in March 2005.  

Aortic Valve Replacement

The Veteran contends that he required aortic valve replacement due to an infected dialysis shunt.  He contends that the shunt had been left in too long and that VA should have replaced it.  

It is not clear, from the record, whether the Veteran's dialysis shunt was placed by VA or by a non-Department facility.  VA treatment records indicate that the Veteran was admitted to Providence Hospital in Waco, Texas in March 2006 for endocarditis, likely secondary to infection of his dialysis shunt.  He developed severe heart failure requiring replacement of the aortic valve.  

VA and private treatment records relating to the Veteran's dialysis are not of record.  The Veteran indicated that VA had sent him to an outside unit for dialysis.  VA treatment records show that the Veteran's dialysis was coordinated by the VA Medical Center in Temple, Texas.  While it appears that at least some of the Veteran's dialysis was furnished at a facility or facilities over which the Secretary does not have direct jurisdiction, it is not clear whether any dialysis or associated treatment was furnished at a VA facility.  The Board notes that medical services provided under 38 U.S.C. § 8153 in a facility over which the Secretary does not have direct jurisdiction does not constitute hospital care, medical or surgical treatment, or examination furnished by a Department employee or in a Department facility within the meaning of 38 U.S.C. § 1151(a).  See 38 C.F.R. § 3.361(e).  

The RO/AMC should obtain the Veteran's records of hospitalization from Providence Hospital in Waco, Texas dated from December 2005 to May 2006.  See 38 U.S.C.A. § 5103A (West 2002).  The RO/AMC should contact the Central Texas VA Health Care System to determine whether the Veteran received dialysis or any related treatment, such as dialysis shunt placement or removal, at a VA facility from March 2005 to March 2006, and should obtain any associated treatment records.  Id; 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992); VAOPGCPREC 12-95.

If all of the Veteran's dialysis treatment was contracted through a non-Department facility, the Board finds that no further development is necessary.  If the Veteran received dialysis or associated treatment at a VA facility, the Board finds that a VA medical opinion is necessary to assist in determining whether the Veteran sustained additional disability requiring aortic valve replacement that was caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault, including whether VA was at fault in failing to replace or remove an old dialysis shunt.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain all VA dental treatment records from the VA medical center in Pittsburgh, Pennsylvania, dated from January 2005 to March 2005, to include March 2005 oral surgery treatment reports and any associated informed consent forms, and should associate them with the record.  If the search for such records has negative results, the RO/AMC should notify the Veteran and place a statement to that effect in the Veteran's claims file.

2.  After securing the necessary release, the RO/AMC should obtain records of hospitalization for the Veteran from Providence Hospital in Waco, Texas, dated from December 2005 to May 2006.  If the search for such records has negative results, documentation to that effect must be added to the claims file.  The RO/AMC should inform the Veteran that he may submit any such records directly to the RO. 

3.  The RO/AMC should contact the Central Texas VA Health Care System to determine whether the Veteran received dialysis, or any associated treatment such as shunt placement or removal, at a VA facility from March 2005 to March 2006.  If so, the RO/AMC should obtain any associated treatment records and informed consent forms and associate them with the record.  If the search for such records has negative results, the RO/AMC should notify the Veteran and place a statement to that effect in the Veteran's claims file.

4.  After all available records have been associated with the record, the RO/AMC should refer the case to an appropriate VA examiner for a medical opinion to address the Veteran's claimed kidney failure.  The relevant documents in the claims folder should be made available to the examiner for review in conjunction with the examination.  The VA examiner should offer the following opinions: 

(a) Did the Veteran sustain any additional disability either directly or through aggravation of any preexisting condition(s), as a result of the prescription of ibuprofen in March 2005 following VA dental surgery?  If so, identify any additional disability. 

(b) If additional disability was sustained as a result of the March 2005 prescription of ibuprofen, was it the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care or medical or surgical treatment?  In responding to this question, the examiner should address whether the decision to prescribe ibuprofen was unnecessary and due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA. 

(c) If additional disability was sustained as a result of the March 2005 prescription of ibuprofen, did VA fail to exercise the degree of care that would be expected of a reasonable health care provider? 

(d) If additional disability was sustained as a result of the March 2005 prescription of ibuprofen, was this a risk that a reasonable health care provider (1) would have considered to be an ordinary risk of the treatment provided, or (2) would have disclosed in connection with the informed consent procedures?

The VA examiner should provide a rationale for all opinions rendered with references to the evidence of record.  The VA examiner should specifically discuss findings from March 2005 and April 2005 VA treatment reports which indicate that acute renal failure was probably a NSAID-induced worsening of renal profusion, already reduced by pre-renal azotemia from liver failure.

5.  The RO/AMC should make a preliminary determination as to whether the Veteran received dialysis or associated treatment such as shunt placement or removal at a VA facility from March 2005 to March 2006.  If the Veteran did not receive dialysis at a VA facility, no further development is necessary.  

If the Veteran received dialysis or associated treatment at a VA facility between March 2005 and March 2006, the RO/AMC should refer the case to an appropriate VA examiner for a medical opinion.  The relevant documents in the claims folder should be made available to the examiner for review in conjunction with the examination.  The examiner should offer the following opinions: 

(a) Did the Veteran sustain any additional disability either directly or through aggravation of any preexisting condition(s), as a result of VA dialysis treatment?  If so, identify any additional disability.

(b) If additional disability was sustained as a result of VA dialysis treatment, was it the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care or medical or surgical treatment?  In responding to this question, the VA examiner should address whether VA failed to replace or remove a dialysis shunt, and whether this was due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA. 

(c) If additional disability was sustained as a result of VA dialysis treatment, did VA fail to exercise the degree of care that would be expected of a reasonable health care provider? 

(d) If additional disability was sustained as a result of VA dialysis treatment, was this a risk that a reasonable health care provider (1) would have considered to be an ordinary risk of the treatment provided, or (2) would have disclosed in connection with the informed consent procedures?

The examiner should provide a rationale for all opinions rendered with references to the evidence of record.  

6.  Thereafter, the RO/AMC should readjudicate the issues on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC).  The Veteran and his representative should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of this claim.  See 38 C.F.R. § 3.655 (2011).  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


